                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

ROJEANIQUE T. GREEN,                               19-CV-00126

                       Plaintiff,

VERSUS                                             JUDGE MARTIN L.C. FELDMAN

SOCIAL SECURITY ADMINISTRATION,                    MAGISTRATE JUDGE
                                                   JANIS VAN MEERVELD
                       Defendant.


                                           ORDER

       The Court, after considering the complaint, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, and finding that as of this date the parties have filed no

objections to the Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it as its opinion. Accordingly,

       IT IS ORDERED that that the Motion for Summary Judgment filed by Plaintiff Rojeanique

T. Green (Rec. Doc. 13) is DENIED; and the Motion for Summary Judgment filed by Andrew

Saul, Commissioner of the Social Security Administration (Rec. Doc. 18) is GRANTED.


       New Orleans, Louisiana, this30th
                                    ___ day of January, 2020.


                                            ________________________________
                                                MARTIN L. C. FELDMAN
                                            UNITED STATES DISTRICT JUDGE
